Merrick, J.
The bond in suit was given by the principal defendant Douglass, when committed to jail on execution for debt, to obtain the liberty of the prison limits. He was subsequently discharged from custody by the jailer upon receiving from two justices of the peace, both of the quorum, a certificate in the form prescribed in c. 98, § 10, of the revised statutes, that after due examination they had administered to the said Douglass the oath to be taken by poor prisoners committed on execution for debt. This certificate is not conclusive evidence of his right to be at large, and the plaintiff attempts to invalidate it by showing that, in the preliminary proceedings respecting notice to the creditor, the requirements of the statute were not complied with. If the fact-were so, the defendants cannot avail themselves of it in justification of the withdrawal of Douglass from custody; and his departure from the prison limits was a breach of the condition of the bond. Baker v. Moffat, 7 Cush. 259, & cases there cited. Bruce v. Keogh, 7 Cush. 536.
Upon the representation to the jailer by a debtor, of his inability to pay the debt for which he is committed, it is made the duty of the justice of the peace to whom that representation is communicated, to fix a time and place for the examination of the debtor, and by a citation under his own hand, duly served upon *170the creditor, to give him notice thereof. Rev. Sts. c. 98, §§ 1, 2. The defendant insists that in neither of these last named particulars— the citation to the creditor, and the service of it upon him—were the requisitions of the statute complied with; and therefore that the subsequent proceedings of the magistrates were irregular and unauthorized, and their certificate given to the jailer was without any legal validity.
The error or deficiency in the citation, pointed out by the plaintiff, and which he contends is so material as to vitiate all the subsequent proceedings of the magistrates, is the omission in it of the initial letter of the middle name of the debtor. He is called Peter instead of Peter G. Douglass. It is urged that these are, or may be, the names of two different individuals; that the creditor, by the service of such a citation upon him, was not certainly informed, and did not necessarily know, at whose instance it was issued; and therefore that he had not legal notice that the person, who desired to take the benefit of the act for the relief of poor debtors, was his debtor, committed on his execution. The statute gives no form of the citation which it is the duty of the magistrate to issue, and does not prescribe the degree of minuteness with which the persons named in it, or the cause for which it is made, shall be described. But undoubtedly the description should be made, in both particulars, with all reasonable certainty; for it is essential to the security of parties that they have proper notice of all proceedings by which their interest may be affected. And no notice can be effectually given, unless the process served upon a party contains an intelligible statement or recital of the facts which it is material to him to know, and of which it is his right to be informed. It was upon this principle that the case of Slasson v. Brown, 20 Pick. 436, cited and relied on by the plaintiff, was decided. The citation in that case was addressed to Ebenezer B. Slasson, while the name of the person upon whom it was served, and whose interest it was the object of the suit to affect, was Edward B. Slasson. This was an .entire variance m the name, and for that cause the court held the defect to be fatal.
But in the present ease, there is no such positive error; no *171such entire variance. If a very small part of the name of the debtor is omitted in the citation, he is not designated by another which does not properly belong to him. But his name is not the only means it affords by which he may be identified and known by the creditor. His profession and place of residence; the court wherein the original süit was prosecuted; the precise amount of the judgment against him, both in reference to damages and costs; the date of the execution; and the prison to which he was thereon caused by the plaintiff himself to be committed; are all accurately named and described in it. These circumstances are so direct and significant, that it is impossible to doubt that the creditor perfectly well understood for whose benefit the citation was issued, and knew who was in tended by the debtor named in it. This is sufficient. Undoubtedly the creditor is entitled to the notice required by law, but a mere verbal variance, which could not mislead him, or create a doubt in his mind as to the object of the citation, or the person who was described in it as the debtor, ought not to be allowed to vitiate the proceedings of the magistrates. This principle was fully established in the case of Bussey v. Briggs, 2 Met. 134; and it requires, upon the facts agreed by the parties, that the validity of the certificate given by the magistrates to the jailer should be affirmed.
Of the other objection of the plaintiff, that there was no legal service of the citation upon the creditor, he cannot, in this case, avail himself. In the return 'made upon it by the officer to whom it was delivered for service, and by whom it was served, it appears that all the requirements of law in that particular were complied with. In this proceeding the creditor is entirely concluded by it. If the return is false, the remedy of the plaintiff is against the officer, who is responsible to the injured party for all injurious consequences resulting from it. The rule that a legal and sufficient return by an officer, upon a precept which he has authority to serve, is conclusive in the suit, as to the facts returned, is too well known to require a citation of cases in which it has been affirmed. But reference may be made to the case of Niles v. Hancock, 3 Met. 568, in which the general doc.*172trine was applied to a case precisely like the present. It was there determined that the return, by a proper officer, of a proper service of a citation to a creditor to appear at the examination of his debtor, who is committed on execution, is conclusive, and cannot be disproved by the creditor in an action on the debtor’s bond for the liberty of the prison limits. , It need only be added that we adhere to that decision. Judgment for the defendants.